Citation Nr: 0730246	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection right hip disability.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to May 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Bronze Star Medal with "V" 
device and Purple Heart Medal.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2001, July 2002 and May 2004 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In the May 2001 decision, the RO denied the veteran's 
application to reopen claims of service connection for low 
back and right hip disabilities.  Although the RO 
acknowledged receiving the veteran's June 2001 Notice of 
Disagreement (NOD) that challenged its May 2001 
determinations, the RO did not issue the veteran a Statement 
of the Case (SOC); instead, it again denied the veteran's 
application in the July 2002 rating decision.  In the July 
2002 rating decision, the RO also denied the veteran's claim 
of entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant.  In the May 2004 rating decision, the RO 
denied the veteran's claim seeking special monthly 
compensation based on the need for regular aid and attendance 
of another person.

In May 2007, the veteran and his spouse testified at a 
hearing held before the undersigned Veterans Law Judge.  The 
veteran submitted additional evidence that was accompanied by 
a waiver of RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.

In a May 2007 statement, the veteran's treating VA 
psychiatrist reported that the veteran's post-traumatic 
stress disorder (PTSD) had worsened due to the delays in 
processing his low back and right hip claims.  The Board 
interprets the physician's statement as an informal claim 
seeking an evaluation in excess of 70 percent for the 
veteran's PTSD.  This claim is referred to the RO for 
appropriate action.

The veteran's claim seeking a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied the 
veteran's application to reopen claims of service connection 
for low back and right hip disabilities.  

2.  Evidence added to the record since the January 1999 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's low back 
and right hip claims.

3.  The veteran's degenerative disc disease and degenerative 
joint disease of the lumbar spine had its onset during 
service.

4.  The veteran's degenerative joint disease of the right hip 
had its onset during service.

5.  The evidence shows that the veteran is incapable of 
performing functions of daily living, including bathing, 
dressing and attending to his needs of nature, due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Board's January 1999 decision that denied the 
veteran's application to reopen claims of service connection 
for low back and right hip disability disabilities is final.  
38 U.S.C.A. §§ 5108, 7103(a), 7104, 7266 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1102, 20.1105 (2006).

2.  Evidence received since the January 1999 Board decision 
is new and material; the claims of entitlement to service 
connection for low back and right hip disabilities are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The veteran's degenerative disc disease and degenerative 
joint disease of the lumbar spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).

4.  The veteran's degenerative joint disease of the right hip 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

5.  The criteria for special monthly compensation at the 
housebound rate have been met.  38 U.S.C.A. §§ 1114, 7104 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
low back and right hip disability claims and grants service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine and for degenerative joint 
disease of the right hip, which respectively represent 
complete grants of the benefits sought on appeal.  The Board 
also grants his claim seeking special monthly compensation 
based on the need for regular aid and attendance of another 
person.  Thus, no discussion of VA's duties to notify and 
assist is required.

Application to reopen claims of service connection for low 
back and right hip disabilities

The veteran essentially asserts that he has low back and 
right hip disabilities due to trauma sustained in multiple 
in-service low back and right leg traumas, including during 
combat.  In particular, the veteran emphasizes he suffered 
severe low back and leg injury as a consequence of a jeep 
accident that occurred in Germany in 1964, when he was pinned 
under the jeep, and reports that he has suffered from chronic 
low back and right hip problems since that time.  

In a November 1971 rating decision, the RO denied service 
connection for a back disability on the basis that there was 
no evidence of back disability during service.   In January 
1974, the RO denied service connection for a hip condition on 
the basis that there was no evidence of treatment for a hip 
disorder during service.  In a June 1974 rating action, the 
RO confirmed and continued the denials of the veteran's back 
and hip disabilities on the basis that no new and material 
evidence had been presented.  In June 1989, the RO again 
declined to reopen the veteran's back disability claim on the 
basis that no new and material evidence had been received.  
In January 1999, the Board denied the veteran's applications 
to reopen claims of service connection for low back and hip 
disabilities on the ground that, since the prior final rating 
actions, the veteran had failed to submit competent medical 
evidence linking his current low back or hip disabilities to 
service.

The evidence of record at the time of the January 1999 Board 
decision included private and VA medical records and reports, 
dated from 1971 to 1998.  The evidence also consisted of the 
available service medical records; in the January 1999 
decision, the Board acknowledged that despite repeated 
efforts, there was a gap in the service medical records for 
the period from May 1962 to September 1967.  The record 
before the Board also included transcripts of the August 1974 
and July 1996 testimony of the veteran and his spouse before 
hearing officers at the RO, and statements and written 
argument submitted by or on behalf of the veteran.

The evidence dated during the veteran's period of active duty 
included an April 1963 automobile accident that occurred in 
Florida; the records show that the injuries, which were not 
identified, were sustained in the accident were incurred in 
the line of duty.  

Although records of the 1964 jeep accident were not of 
record, at an August 1974 RO hearing the veteran testified 
that a jeep in which he was traveling was involved in an 
accident and that he ended up locked beneath the steering 
wheel and pinned underneath the jeep.  He reported that he 
received treatment during service for residuals of this 
injury.  

In addition, the medical evidence included a January 1974 
statement prepared by the veteran's treating physician, Dr. 
Jose I. Salazar, who reported that the veteran complained of 
having back problems since a jeep accident that occurred in 
Germany in 1964.  In addition, in a March 1974 statement, Dr. 
Paul E. Coury indicated that he had known the veteran since 
the veteran was 11 years of age and reported that the veteran 
was in excellent health prior to entering the military.  Dr. 
Coury stated that the veteran sustained injury to his low 
back while serving in Germany and currently had moderate back 
discomfort; he did not offer a diagnosis of the veteran's low 
back condition.

In statements submitted in 1973, the veteran and his mother 
contended that the veteran sustained a back and leg injury as 
a result of a jeep accident that occurred in Germany in 1964, 
and that the veteran stated that he had continued to suffer 
from back pain as a consequence of the injury.  In an August 
1973 statement, the veteran reported that he was advised 
after the alleged 1964 jeep accident that an X-ray 
demonstrated that he had a "cracked vertebrae."  In 
addition, he reiterated that he received medical treatment 
for the back injury following the 1964 accident.  

The veteran reported in a December 1973 statement that the 
1964 jeep accident resulted in pain and numbness in the right 
knee and hip joint that had hindered functioning in the lower 
extremities as well as his ability to walk.  

During an August 1974 RO hearing, the veteran testified as to 
the circumstances and consequences of a 1964 jeep accident in 
which he sustained trauma to his back.  The veteran stated 
that he received in-service care for the condition that 
included both medication and bed rest.  

At a July 1996 RO hearing, the veteran and his spouse 
testified that the veteran sustained a back injury as a 
result of the 1963 car accident, and that he was advised by a 
physician following this accident that his injuries included 
hairline fractures of the hip and back.  The veteran also 
maintained that the line of duty finding referred to his low 
back and right hip disabilities, and that following his 
separation from service in 1969, he sought treatment at the 
St. Petersburg, Florida, VA Medical Center from 1969 to 1975, 
and thereafter at the Walla Walla, Washington, VA Medical 
Center.  The veteran added that he received all of his post-
service medical care at VA.  

In addition, VA medical records, dated from 1990 to 1996, 
show that the veteran had degenerative arthritis and 
degenerative disc disease of the lumbar spine and 
degenerative arthritis of the right hip with a history of an 
old injury.  

As noted above, the Board denied the veteran's application to 
reopen low back and right hip claim on January 13, 1999.  
Pursuant to 38 U.S.C.A. § 7103(a) and 38 C.F.R. § 20.1102(a), 
a decision of the Board is final on the date stamped on the 
face of the Board's decision, i.e., January 13, 1999, unless 
the Chairman orders reconsideration.  See Hayslip v. 
Principi, 364 F.3d 1321 (Fed. Cir. 2004).  Further, the 
veteran did not file a Notice of Appeal (NOA) to the United 
States Court of Appeals for Veterans Claims (Court) and 
therefore the January 1999 Board decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7266.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim in October 1999, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed 
in the context of all the evidence, both new and old, created 
a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the 
January 1999 Board decision includes VA medical records and 
reports, dated since the 1990s; a March 2001 VA medical 
opinion; duplicate records relating to a 1963 Florida motor 
vehicle accident, together with a September 2001 statement of 
the veteran's service colleague who was driving the vehicle 
involved in the accident; a transcript of the testimony of 
the veteran and his spouse at a May 2007 Board hearing; a 
June 2000 statement of another of the veteran's service 
colleagues, who corroborates his account of the 1964 jeep 
accident in Germany; and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance, in a sworn June 2000 statement 
that was submitted by the veteran in March 2007 with a waiver 
of RO consideration, the veteran's former service colleague, 
DJJ, confirmed the veteran's long-stated account of the 
circumstances and ramifications of the 1964 jeep accident.  
DJJ reported that while the veteran was traveling in the jeep 
it "flipped" during a driving test and that the veteran was 
pinned under the jeep in a "V" position for almost 20 
minutes before the jeep was "rolled off of him."  DJJ added 
that he remembered that the veteran had "excruciating" pain 
in his low back and hip and exhibited difficulty walking.

Also of great significance is a March 2001 statement prepared 
by the veteran's treating VA physician, who opined that the 
veteran's arthritis of the back and hip were related to the 
1964 in-service jeep accident.

Further, in a September 2001 statement, REB recounted the 
circumstances of the 1963 motor vehicle accident that 
occurred in Florida and attributed the incident to poor 
weather conditions.  He added that although both he and the 
veteran received treatment for the trauma they sustained in 
the incident, the veteran was more seriously injured; he 
noted that the veteran was hospitalized for more than two 
weeks, exhibited severe low back pain and had difficulty 
walking.

In addition, VA treatment records, dated since the late 
1990s, show that, when seeking treatment for his low back and 
right hip conditions, the veteran reported having low back 
and right hip problems since the 1964 jeep accident.  These 
records show that the veteran was diagnosed as having 
degenerative disc disease and degenerative joint disease of 
the lumbar spine and degenerative joint disease of the right 
hip, and that in May 2004, a VA examiner opined that the 
veteran's chronic low back and right hip pain stemmed from 
the in-service jeep accident.

The above evidence bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims of service connection for low back 
disability and right hip disabilities, especially given the 
basis of the Board's January 1999 decision, i.e., there was 
no evidence of low back or right hip disability during 
service.  Having determined that new and material evidence 
has been added to the record, the veteran's claims are 
reopened.

Turning to the merits of the claim, the Board reiterates 
there is a gap in the service medical records from May 1962 
to September 1967, which corresponds to the timing of the 
1964 in-service jeep accident.  In this regard, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where records are unavailable.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 
2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In numerous statements and in sworn testimony, the veteran 
essentially reports that he has suffered from chronic low 
back and right hip problems since sustaining low back and 
right hip injuries during service, and particularly, as a 
consequence of a 1964 jeep accident that took place while he 
serving in Germany.  In addition, the veteran highlights that 
a former service colleague has corroborated his account of 
the impact and circumstances of the injuries.  

The Board acknowledges that given the absence of service 
medical records at the time the 1964 jeep accident took 
place, it is not surprising that there is no specific in-
service documentation that the veteran sustained back and 
right hip injuries while serving in Germany in 1964.  
Further, DJJ's report is fully consistent with the account 
offered by the veteran and his spouse, which has not varied 
since the veteran filed his initial claims in the early 
1970s.

In any event, the Board notes that the Federal Circuit held 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that 
the lack of contemporaneous medical records does not, in and 
of itself, render lay testimony not credible.  Id. at 1336.  
Indeed, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Federal Circuit stated although evidence of a prolonged 
period without medical complaint can be considered along with 
other factors concerning the veteran's health and medical 
treatment during and after military service as evidence as to 
whether a condition was related to service, the trier of fact 
must consider the availability of medical records in making 
such a determination.  Id. at 1333.  Here, the Board notes 
that the veteran has reported receiving treatment at the St. 
Petersburg, Florida, VA Medical Center immediately following 
his discharge, and to date, VA has not obtained these records 
of his care.

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining low back and right 
hip injuries in service as well as of suffering from back 
problems since that time, and his credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Here, as in Washington, much of the veteran's service medical 
records are not unavailable.  The Washington Court held that 
the veteran was competent to testify to factual matters of 
which he had first-hand knowledge, including having right hip 
and thigh pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  The 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
noted that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witnesses personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board notes that the veteran, his 
spouse, his mother, DJJ and REB are competent to report that 
the veteran sustained a low back and right hip injuries 
during service, and that he has suffered from low back and 
right hip problems since that time, which were later 
diagnosed as degenerative joint disease and degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the right hip.  Layno, 38 C.F.R. § 3.159(a)(2).  Further, the 
Board finds the veteran to be very credible, both concerning 
the reporting his in-service experiences as well as his 
statements and testimony concerning his chronic low back and 
right hip symptomatology since service.  Indeed, a comparison 
of the veteran's August 1974, July 1996 and May 2007 
testimony, as well as the statements he and his family 
members and friends submitted during this period, including 
when he was seeking treatment for his low back and right hip 
problems, shows that they are extremely consistent.  In fact 
at virtually every opportunity during this extended period, 
the veteran provided an account of his in-service back 
injury, in-service and post-service care, and the chronicity 
of his low back and right hip problems, in an extremely 
consistent fashion.  Further, as noted above, the history he 
provided is consistent with the accounts provided by DJJ, 
REB, his spouse and his mother.

In light of the absence of any contradictory lay or medical 
evidence, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine and degenerative joint disease of the 
right hip.  

In reaching these determinations, the Board acknowledges 
relying on the impressions offered by Dr. Salazar, Dr. Coury 
and the March 2001 and May 2004 VA physicians, who based 
their assessments at least in part on a history provided by 
the veteran.  As noted above, the Board finds that the 
veteran's reported history is credible, and in any event, the 
recently received statements by DJJ and REB corroborate the 
long-reported accounts offered by the veteran and his spouse.  
In this regard, the Board reiterates that the service medical 
records are largely unavailable and that records of the 
veteran's VA care at the St. Petersburg, Florida, VA Medical 
Center, for the period from 1969 to 1975, have not been 
associated with the claims folder.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or that are contradicted by other facts of record.  Id. 
at 179.  In Kowalski, however, the Court declared that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court, citing Kowalski, as well as Swann and 
Reonal, emphasized that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Id. at 432-33.  
Since the Board finds that the facts reported by the veteran 
are accurate, service connection for low back and right hip 
disabilities is warranted.

Special monthly compensation based on the need for regular 
aid and attendance of another person

The veteran is asserting entitlement to special monthly 
compensation due to the need for regular aid and attendance 
of another person.  The veteran and his spouse maintain that, 
without her assistance, he is unable to dress, maintain his 
hygiene and care for the wants of nature.

Special monthly compensation is a special statutory award in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's Rating Schedule and 
are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 
C.F.R. §§ 3.350 and 3.352.  Special monthly compensation is 
payable at a specified rate if the veteran, as the result of 
service-connected disability, is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114; 38 C.F.R. § 3.350.

The criteria for determining the need for regular aid and 
attendance are set forth at 38 C.F.R. § 3.352(a) as follows: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
that by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances that normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself or herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  38 C.F.R. § 3.352(a).  It is not required that all 
of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need, and a 
determination that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

A December 2003 "Aid and Attendance Letter" that was 
completed by a physician at the Tampa, Florida, VA hospital 
reflects that the veteran's prognosis was poor.  The examiner 
indicated that the veteran suffered from PTSD, a forearm 
muscle injury, diabetes mellitus, and low back disability and 
right hip disabilities.  He stated that the veteran not blind 
but required assistance dressing and bathing.  The physician 
also reported that the veteran needed assistance transferring 
from a chair to a bed and ambulating; he estimated that the 
veteran was able to walk about 25 steps without resting or 
having pain.  The examiner stated that the veteran needed 
help attending to the wants of nature, had partial use of his 
lower and upper extremities, had suicidal tendencies, and was 
unable to function without the help of his spouse, who in 
addition to cooking for him, helped him bathe and dress and 
reminded him to take his medications.

In May 2004, the veteran was afforded a VA Aid and Attendance 
examination.  The physician noted that the veteran presented 
in a motorized wheelchair but at times instead used a cane.  
The veteran reported that he required the assistance of his 
spouse to go to the bathroom, and the examiner stated that 
his main problem was severe low back pain and bilateral hip 
pain.  The veteran denied being bedridden.  

The examination revealed that the veteran had poor grip and 
decreased range of left wrist motion as well as extensive 
functional impairment due to his low back and right hip 
disabilities.  The examiner diagnosed the veteran as having 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the right hip, as well as 
status post gunshot wound of the left wrist affecting his 
fine motor activity and grip.  Thereafter, the physician 
opined that the veteran needed aid at home due to the 
severity of his service-connected diabetes mellitus with 
sensory neuropathy and post-traumatic joint disease of the 
left wrist and degenerative disc disease of the lumbosacral 
spine.  

In this decision, the Board grants service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  In addition service connection is in 
effect for each of the other conditions cited by the May 2004 
VA examiner as combining to require the aid and assistance of 
another person.  Further, the December 2003 VA physician 
reported that the veteran required assistance dressing and 
bathing, needed help attending to the wants of nature, had 
partial use of his lower and upper extremities, had suicidal 
tendencies due to his psychiatric disability, and was unable 
to function without the help of his spouse, who fed, bathed 
and dressed him, as well as reminded him to take his required 
medications.  Moreover, recent VA outpatient treatment 
records show that the veteran is unable to perform many of 
the functions of daily living, and in February 2004, the RO 
determined that VA should issue the veteran a drop arm 
bedside commode seat.

In light of the statements and sworn testimony of the veteran 
and his spouse and the above VA medical evidence, the Board 
finds that the record supports the veteran's claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is granted.

Service connection for degenerative joint disease of the 
right hip is granted.

Special monthly compensation benefits based on the need for 
regular aid and attendance of another person or at the 
housebound rate are granted.

REMAND

In this decision, the Board grants service connection for low 
back right hip disabilities.  As such, on remand, the RO must 
assign disability ratings for these conditions.  Further, the 
Board observes that entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) has been effective since March 16, 1992.

The veteran's combined disability rating is 90 percent, which 
does not include ratings for the veteran's now service-
connected low back and right hip disabilities.  The Board 
also points out that service connection is in effect for 
peripheral neuropathy of his right and left lower extremities 
as due to the veteran's diabetes mellitus.  In addition, in 
his statements and testimony, the veteran contends that he 
has little or no use of his left wrist; service connection is 
in effect for residuals of a gunshot wound of the left wrist 
with arthritis.  Further, the veteran reports that these 
conditions have worsened and that he is unable to ambulate 
without assistance.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

The evidence shows that the veteran's visual acuity does not 
satisfy the criteria set forth above, and he does not contend 
otherwise.  Instead, the veteran maintains that he has 
disability that approximates the loss of use of both of his 
lower extremities, as well as his left wrist.  The medical 
evidence shows that the veteran suffers from substantial 
impairment and uses a wheelchair to ambulate.  A February 
2006 psychiatric report, however, states that the veteran 
ambulated without assistance.  In light of the Board's grant 
of service connection for low back and right hip 
disabilities, the statements and the sworn testimony of the 
veteran and his spouse that the veteran is essentially unable 
to walk, is confined to a wheelchair, and has extensive left 
wrist impairment, and given that service connection is in 
effect for disabilities affecting both lower extremities and 
the left wrist, the Board finds that he must be afforded a VA 
examination to determine whether his service-connected 
disabilities satisfy the criteria set forth above.  As such, 
unfortunately, this claim must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the veteran 
an appropriate VA examination to 
determine whether the veteran has:  (A) 
The loss or loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (B) 
Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; (C) The loss or loss of use 
of one lower extremity together with 
residuals of organic disease or injury 
or the loss or loss of use of one upper 
extremity that so affect the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both 
upper extremities such as to preclude 
the use of arms at or above the elbows.  
The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and the examiner should comment on each 
of the criteria set forth above.  All 
findings should be reported in detail.  
The rationale for any opinion expressed 
must be stated in a legible report.  

2.  Then the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted, the 
AMC should issue a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


